


Exhibit 10.15


Summary of Terms of the Annual Restricted Stock Unit Grants
to Non-Associate Directors of Abercrombie & Fitch Co. under the 2005 Long-Term
Incentive Plan in Fiscal 2015


Non-Associate Directors


For the fiscal year ended January 30, 2016 (“Fiscal 2015”), directors of
Abercrombie & Fitch Co. (the “Company”) who are not associates of the Company or
its subsidiaries (“non-associate directors”) were to receive an annual grant of
restricted stock units as part of their compensation. Each restricted stock unit
represents the right to receive one share of Class A Common Stock, $0.01 par
value, of the Company (the “Common Stock”), upon vesting.


The restricted stock units were granted on the date of the 2015 Annual Meeting
of Stockholders of the Company pursuant to the Abercrombie & Fitch Co. 2005
Long-Term Incentive Plan, and will vest on the earlier of (i) the first
anniversary of the grant date or (ii) the date of the next regularly scheduled
annual meeting of stockholders, subject to earlier vesting in the event of a
non-associate director’s death or total disability or upon a change of control
of the Company.


The annual grant of restricted stock units for Fiscal 2015 was to be 3,000
restricted stock units, subject to the following conditions, the application of
which resulted in the grant being for 5,391 restricted stock units since the
market price of the Company’s Common Stock on the grant date was $ 22.26 per
share:


•
the maximum market value of the underlying shares of Common Stock on the date of
grant was to be $300,000 (i.e., should the price of the Company's Common Stock
on the grant date exceed $100 per share, the number of restricted stock units
granted was to be automatically reduced to provide a maximum grant date market
value of $300,000); and



•
the minimum market value of the underlying shares of Common Stock on the date of
grant was to be $120,000 (i.e., should the price of the Company's Common Stock
on the grant date be lower than $40 per share, the number of restricted stock
units granted was to be automatically increased to provide a minimum grant date
market value of $120,000).



Chairman of the Board


In connection with Arthur C. Martinez’s appointment to the position of
Non-Executive Chairman of the Board of Directors on January 27, 2014, he has
received and will continue to receive an additional annual grant of restricted
stock units, with the market value of the underlying shares of Common Stock on
the grant date to be $100,000 (the “Non-Executive Chairman RSU Retainer”). The
Non-Executive Chairman RSU Retainer was deferred by Mr. Martinez pursuant to the
Company’s Directors’ Deferred Compensation Plan in Fiscal 2015. The annual
Non-Executive Chairman RSU Retainer has been and will continue to be subject to
the following provisions:


•
restricted stock units are to be granted annually on the date of the annual
meeting of stockholders of the Company pursuant to the Abercrombie & Fitch Co.
2005 Long-Term Incentive Plan or a successor plan approved by the Company’s
stockholders; and



•
restricted stock units will vest on the earlier of (i) the first anniversary of
the grant date or (ii) the date of the next regularly scheduled annual meeting
of stockholders, subject to earlier vesting in the event of Mr. Martinez’s death
or total disability or upon a change of control of the Company.



In connection with Mr. Martinez’s appointment to the position of Executive
Chairman of the Board, effective December 8, 2014, he has received and will
continue to receive (in addition to the Non‑Executive Chairman RSU Retainer) an
additional annual grant of restricted stock units for serving in such capacity,
with the market value of the underlying shares of Common Stock on the grant date
to be $1,875,000 (the “Executive Chairman RSU Retainer”). The Executive Chairman
RSU Retainer was deferred by Mr. Martinez pursuant to the Company’s Directors’
Deferred Compensation Plan in Fiscal 2015. The annual Executive Chairman RSU
Retainer has been and will continue to be subject to the following provisions:


•
restricted stock units are to be granted annually on the date of the annual
meeting of stockholders of the Company pursuant to the Abercrombie & Fitch Co.
2005 Long-Term Incentive Plan or a successor plan approved by the Company’s
stockholders;



•
restricted stock units will vest on the earliest of (i) the date on which the
Board of Directors of the Company appoints a Chief Executive Officer of the
Company, unless the Board of Directors determines otherwise, (ii) the first
anniversary





--------------------------------------------------------------------------------




of the grant date or (iii) the date of the next regularly scheduled annual
meeting of stockholders, subject to earlier vesting in the event of
Mr. Martinez’s death or total disability or upon a change of control of the
Company;


•
restricted stock units that vest due to the appointment of a Chief Executive
Officer of the Company will be pro-rated for the portion of the year that has
elapsed between the grant date and the date of appointment of a Chief Executive
Officer, unless the Board of Directors determines otherwise; and



•
if Mr. Martinez’s service as Executive Chairman of the Board ends for any reason
other than his death or total disability or appointment of a Chief Executive
Officer of the Company, a pro-rata portion of unvested restricted stock units
will vest to reflect the portion of the year that has elapsed between the grant
date and the date on which his service as Executive Chairman of the Board of
Directors ends.









